Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07 February 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a date is not provided for the lined-through reference(s). See 37 CFR 1.98(b).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 4, 9, 11-12, 15-20, and 27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the high level of generality of Applicant’s disclosure (for example, see par. [0153] of Applicant US Patent Application Publication 2020/0116636, herein after “PGPUB”) for describing the generated model (e.g., in claim 1, steps (iii)-(iv)), which is critical for the invention, and in view of the further disclosure of detailed description in some of the inventors’ other publications of the framework and methodology how FluoroSpot data has to be analyzed. From those papers it appears not trivial to develop models which are suitable to analyze FluoroSpot data. See the enablement rejection below.
For example, the disclosure describes the generation of the model comprises “implementing at least one of: sparsity-promoting regularization, multiplicative update rules, forward-backward proximal gradient algorithms” (PGPUB, par. [0079]), but does not describe how to choose among these different algorithms or how to use these algorithms to arrive at a particular model. Applicant is claiming a model without disclosing the best mode for the model in the disclosure. The best mode, including specific equations, are disclosed in the cited papers, but not included in Applicant’s disclosure, resulting in concealment of the best mode. Applicant’s disclosure does not include a single equation.

Claim(s) 1-2, 4, 9, 11-12, 15-20, and 27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claims 1 and 15, with reference to representative claim 1, according to the approach used by the court in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (See MPEP 2164), There are many factors (“Wands factors”) to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this case, claim 1 refers to a method for analyzing FluoroSpot assays. The method comprises four steps.
Step (i) illuminates a well of a multiwell plate with an excitation light.
Step (ii) captures an image of the well in raw image format.
Step (iii) involves the generation of a model of analyte release distribution.
Step (iv) involves clustering of co-positioned FluoroSpots, wherein the clustering is performed for all generated models of analyte release distribution.
The generation of the analyte release distribution of step (iii) encompasses two further steps, which are (a) deconvolving the captured image and (b) detecting a potential analyte release site.
Step (a) may require implementing at least one of: sparsity-promoting regularization, multiplicative update rules, forward-backward proximal gradient algorithms.
From the description it is evident that the generated model of step (iv) for each of the at least one excitation light is a mathematical function. This mathematical function may be a three-dimensional function, wherein the mathematical function may represent the spatial distribution of the analyte provided on a two-dimensional plane (for example, an x-y plane) and a third dimension thereof may be indicative of the temporal distribution of analyte.
Finally, in order to arrive at an analytic method, the model of analyte release distribution involves "optimizing" the pre-diffusion analyte distribution and modifying the model of analyte release.
In order to be able to put claim 1 into practice, one of ordinary skill in the art would need to know how to generate a model of analyte release distribution, how to optimize the pre-diffusion analyte distribution and in which way the model of analyte release has to be modified.
In short, one would need to know the mathematical functions.
Pla-1 (Pla et al., 2018, “Cell Detection by Functional Inverse Diffusion and Non-negative Group Sparsity—Part I: Modeling and Inverse Problems”, IEEE Transactions on Signal Processing, 66 (20), 5407-5421 ; cited in the IDS filed 07 February 2022), Pla-2 (Pla et al., 2018, “Cell Detection by Functional Inverse Diffusion and Non-negative Group Sparsity—Part II: Proximal Optimization and Performance Evaluation”, IEEE Transactions on Signal Processing, 66 (20), 5422-5437; cited in the IDS filed 07 February 2022) and Pla-3 (Pla et al., 2018, “Cell detection on image-based immunoassays”, IEEE 15th International Symposium on Biomedical Imaging, 431-435; cited in the IDS filed 07 February 2022), all published after the filing of the invention by inventors Pol del Aguila Pla and Joakim Jaldén, disclose the framework and methodology how FluoroSpot data has to be analyzed. From those papers it appears not trivial to develop models which are suitable to analyze FluoroSpot data.
For example, Pla-1 discloses “a novel framework and methodology to analyze data from certain image-based biochemical assays, e.g., ELISPOT and Fluorospot assays. In this first part, we start by presenting a physical partial differential equations (PDE) model up to image acquisition for these biochemical assays. Then, we use the PDEs’ Green function to derive a novel parametrization of the acquired images. This parametrization allows us to propose a functional optimization problem to address inverse diffusion. In particular, we propose a non-negative group-sparsity regularized optimization problem with the goal of localizing and characterizing the biological cells involved in the said assays. We continue by proposing a suitable discretization scheme that enables both the generation of synthetic data and implementable algorithms to address inverse diffusion” (Abstract) and specific equations (see remainder of the paper). Similarly, Pla-2 and Pla-3 discloses specific equations for carrying out the analysis of fluorospot assays.
Applicant’s disclosure does not include any equations, much less the ones cited in the papers.
The Wands factors are considered as follows:
(A) The breadth of the claims includes all generated models (mathematical functions) which can be generated broadly recited calculations (e.g., employment of alternating direction methods, multiplicative update rules, forward-backward proximal gradient algorithms). 
(B) The nature of the invention is using the generated model for FluoroSpot assays.
(C) The state of the prior art, as described above, suggests it is not trivial to develop models which are suitable to analyze FluoroSpot data.
(D) The level of one of ordinary skill in the art would include being able to perform assays and being able to follow clearly documented algorithms.
(E) The level of predictability in the art includes being able to follow clearly documented algorithms for generating models.
(F) The amount of direction provided by the inventor includes only superficial descriptions of the means for generating the model. While alternating direction methods, multiplicative update rules, forward-backward proximal gradient algorithms were generally known in the art, the specification does not describe how any of these methods are particularly used to generate the particular model invented by Applicant.
(G) There are no particular working examples described in the specification.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure would include needing to test an infinite amount of mathematical functions since insufficient direction is provided by Applicant’s disclosure.
Claim 1 cannot be put into practice on the basis of Applicant’s disclosure alone. One would need specific equations such as those in the cited papers above. Consulting the description does not enable one of ordinary skill in the art to carry out the subject matter of claim 1, since the disclosure does not provide the technical features, functions and algorithms necessary to do all the calculations for steps (iii) and (iv).

Regarding claims 2, 4, 9, 11-12, 16-20, and 27, the claims are rejected due to their dependence on claims 1 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 15-20, and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites “A method according to wherein” which has been considered as --A method according to claim 1 wherein---.

Regarding claim 15, the claim recites the limitation “the pre-diffusion analyte distribution” in step (v)(f).  There is insufficient antecedent basis for this limitation in the claim. Examiner notes pre-diffusion analyte distribution and optimization limitations from claim 1 could be incorporated into claim 15 to overcome the rejection. For the purposes of examination, Examiner has considered the limitations of claim 1 to be included in claim 15.

Regarding claims 16-20 and 27, the claims are rejected due to their dependence on claim 15.

Claim Consideration - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the considerations under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness considerations set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 9, 11-12, 15-20, and 27 are not rejected under 35 USC 102/103.

Regarding claims 1 and 15, as best understood, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest:
(iii) generating a model of analyte release distribution in the well for each of the plurality of excitation lights, wherein the generation of the model of analyte release distribution in the well for a given excitation includes:
(a) deconvolving the captured at least one image of the well for the given excitation light to estimate a pre-diffusion analyte distribution; and
(b) detecting at least one potential analyte release site based on local maxima in the pre-diffusion analyte distribution; and
(iv) for the plurality of excitation lights employed to illuminate the well of the assay plate, clustering a plurality of co-positioned fluorospots as a multiple secretion fluorospot, wherein the clustering is performed for all generated models of analyte release distribution, and wherein the clustering determines at least one multiple secretion fluorospot,
wherein the method includes:
generating the model of analyte release distribution in the well for each of the plurality of excitation lights comprises optimizing the pre-diffusion analyte distribution based on the detected at least one potential release site; and
modifying the model of analyte release distribution in the well to analyze at least one fluorospot therein, wherein optimizing the pre-diffusion analyte distribution, based on the detected at least one potential analyte release site, is implemented iteratively at least once, and comprises employing at least one of: alternating direction methods, multiplicative update rules, forward-backward proximal gradient algorithms.
Janetzki (Janetzki, S et al., 2014, “Stepping up ELISpot: Multi-Level Analysis in FluoroSpot Assays”, CELLS 3(4), 1102-1115; a copy is included with the IDS filed 29 December 2020) discloses a method for analyzing fluorospot assays, the method comprising:
(i) illuminating a well of an assay plate having plurality of wells, with a plurality of excitation lights, wherein at a given time, the well of the assay plate is illuminated by only one excitation light; and
(ii) capturing at least one image of the well, for each of the plurality of excitation lights (Abstract, sections 1-3).
Reed (US 2005/0220675 A1) discloses a method for analyzing fluorescence assays, the method comprising: illuminating a well (26) of an assay plate (20) having plurality of wells (26), with a plurality of excitation lights (210), wherein at a given time, the well (26) of the assay plate (20) is illuminated by only one excitation light (210; par. [0625], fig. 3, 44).
Bodzin (EP 2302363 A2; a copy is included with the IDS filed 07 February 2022) discloses an assay method (Abstract) comprising capturing images in raw image format (par. [0160]).
Cui (Cui et al., 2016, “Self-adjusting Nuclei Segmentation (SANS) of Hematoxylin-Eosin Stained Histopathological Breast Cancer Images”, 2016 IEEE International Conference on Bioinformatics and Biomedicine, vol. 115, 55-64; a copy is included with the IDS filed 07 February 2022) discloses clustering (section III(2)).
Karulin (Karulin et al., 2012, “How ELISPOT Morphology Reflects on the Productivity and Kinetics of Cells’ Secretory Activity”, Handbook of ELISPOT: Methods and Protocols Methods in Molecular Biology 792:125-143, chapter 11; a copy is included with the IDS filed 09 December 2020) discloses modeling diffusion (Abstract).
Dupe (Dupe et al., “A Proximal Iteration for Deconvolving Poisson Noisy Images Using Sparse Representations”, IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 18, NO. 2, 310-321; a copy is included with the IDS filed 07 February 2022) discloses deconvolving images using an iterative forward-backward proximal gradient algorithm (Abstract, section I(A), section II second paragraph).
Lehmann (US 6,410,252) discloses a method of detecting secretion of a cytokine by T cells, comprising:
a) providing:
i) a microwell comprising a hydrophobic membrane comprising polyvinyl difluoride having a first binding ligand bound to said membrane, wherein said first binding ligand is specific for the cytokine;
ii) a primary cell population comprising T cells capable of secreting cytokines;
iii) a conjugate, free in solution, comprising an enzyme conjugated to a second binding ligand specific for the cytokine; and
iv) substrate for said enzyme;
b) adding said primary cell population to said microwell under conditions sufficient for said T cells to secrete cytokines, wherein said cytokine secreted by said T cells binds locally to said first binding ligand bound to said membrane adjacent locations of said T cells;
c) washing said microwell;
d) adding said conjugate to said microwell under conditions such that said second binding ligand binds specifically to said secreted cytokine bound to said first binding ligand;
e) washing said microwell;
f) adding said substrate to said microwell under conditions sufficient for an enzymatic color reaction to result from reaction of said substrate with said enzyme as an indication of presence, location, or amount of conjugate bound to said first binding ligand bound secreted cytokine; and
g) visualizing said enzymatic color reaction to detect presence, location, or amount of secretion of said cytokine by said T cells (claim 1).
While methods for analyzing fluorospot assays were generally known in the art, as were various models and algorithms, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.

	Regarding claims 2, 4, 9, 11-12, 16-20, and 27, the claims are not rejected due to their dependence on claims 1 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884